Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
 	In claim 1, the limitation “R2 and R3 are same or different and are, independent from one another,” is redundant.  Please delete “are same or different and are”, or “independent from one another,”.
	In claim 1, the limitation “R6 and R7 are same or different and are, independent from one another,” is redundant.  Please delete “are same or different and are”, or “independent from one another,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0034627 to Boudet et al.


    PNG
    media_image1.png
    114
    393
    media_image1.png
    Greyscale

In the formula, R (claimed R) is a linear or branched alkylene group having 1 to 6 carbon atoms (claimed R in claims 1 and 6), R4 (claimed R1 in claims 1 and 4) is hydrogen or an alkyl residue having 1 to 10 carbon atoms, R1 and R2 (claimed R3 and R2 in claims 1 and 5) are alkyl residues having 1 to 4 carbon atoms, m (claimed n) is equal to 0, 1, or 2, and R3 (applicants R5, R6, and R7) is represented by the following:

    PNG
    media_image2.png
    141
    293
    media_image2.png
    Greyscale

Wherein R4 and R5 (claimed R6 and R7 in claims 1 and 7) can be alkyl residue having 1 to 10 carbon atoms, Q (is a covalent bond) and n (claimed R5) is 1 to 6 C-CH2 repeating chains (0023-0027).  
In the formula, a tertiary alcohol is obtained when R4 and R5 are alkyl residues having 1 to 10 carbon atoms, which meets applicants claimed formula (I).  It would have been obvious to a person of ordinary skill in the art at the time of filing to use a tertiary polyol disclosed in Boudet because the tertiary alcohol is a slower reacting curative due to the bulky substituents.  
	As to claim 2, Boudet discloses the addition of monofunctional polyalcohols, polyamines or polymercaptans can be used in the manufacture of the polyurethane (0043).
	As to claim 3, Boudet discloses polyether polyols as suitable polyols, such as polypropylene glycol having a number average molecular weight of 8,000 g/mol (Example 3).
	As to claim 10, Boudet discloses preparing an NCO-terminated prepolymer from the polyol and the polyisocyanate followed by reaction with the hydroxsilane (Example 3).
	As to claim 11, Boudet discloses one or two component adhesives comprising the reactants and it is known in the art to mix the polyol components together and keep them separate from polyisocyanate reactants before applying a two component adhesive to suitable substrates (See references listed in 0014).
As to claims 13-14, Boudet discloses curable adhesives or sealants comprising the silylated polyurethane (0029).
Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art does not teach or fairly suggest preparing the hydroxysilane from at least di-substituted lactones.

International search report


    PNG
    media_image3.png
    143
    371
    media_image3.png
    Greyscale

In the formula, there is no claimed R5.

Relevant Cited Art
	Additional references (US-5,587,502 and US-20140242399) have been cited that are similar to the claimed invention comprising silylated polyurethanes comprising the reaction product of polyols, polyisocyanates, and tertiary hydroxy functional alkoxysilanes.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763